Tbuly, J.,
delivered the opinion of the court.
The testimony of the witness Martin, detailing an alleged conversation with appellant, in the course of which he agreed to pay Magee the amount of money said to. have been stolen, was plainly inadmissible. According to the witness’ own story, *379the appellant at no time admitted either that he had burglarized the house or had possession of the identical money which had been stolen, and his agreement to make good the loss, if he could procure the money from his mother, was simply an acquiescence in a proposition previously made by witness — that, if the appellant “would get that and pay it up, we would have nothing to do with it.” Even an absolute and unequivocal confession of guilt, if induced by an offer of compromise and a promise that payment would prevent a prosecution, would be clearly incompetent. Manifestly, therefore1, this vague and indefinite offer to pay, admittedly made only under the hope of thereby procuring immunity from criminal prosecution, should have been promptly excluded when the motion on the score of incompetency was presented. Under the meager facts of this record — depending mainly, if not exclusively, upon an identification of tracks — the admission of this testimony was highly prejudicial to the appellant.
The action of the court in refusing to compel the defendant to submit to a measurement of his foot was eminently proper.

Reversed and remanded.